MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) decision denying petitioner’s motion to reissue the BIA’s April 28, 2008 decision.
We have reviewed the record, and we conclude that the BIA did not abuse its discretion when it denied petitioner’s motion to reissue after petitioner stated that he “sometimes has trouble receiving his mail.” See Singh v. Gonzales, 494 F.3d 1170 (9th Cir.2007). Accordingly, respondent’s unopposed motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
To the extent that petitioner seeks an extension of the voluntary departure period, that request is denied because the court lacks the authority to provide such relief. See Zazueta-Carrillo v. Ashcroft, 322 F.3d 1166, 1172 (9th Cir.2003). Moreover, the request was made after the departure period had expired. See Garcia v. Ashcroft, 368 F.3d 1157 (9th Cir.2004).
All other pending motions are denied as moot. The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.